Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00732-CR

                                    Eric Nathaniel REEL,
                                          Appellant
                                              v.
                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR11077
                          Honorable Ray Olivarri, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, we MODIFY the trial court’s written
judgment as follows:

       Under the heading “Degree of Offense,” we delete “1ST” and MODIFY the judgment to
       state “2ND”;

       Under the heading “Terms of Plea Bargain,” we delete “CAP OF THIRTY (30) YEARS
       TDCJ-ID” and MODIFY the judgment to state “NONE.”

We AFFIRM the trial court’s judgment as modified.

       SIGNED January 13, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice